                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL D. STARK ,

        Petitioner,                                                     ORDER
 v.
                                                                Case No. 19-cv-97-bbc
 WARDEN M. RIOS,

        Respondent.


       Petitioner Michael D. Stark seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than February 28, 2019. Any motion for leave to proceed without prepayment of the filing fee

must include a certified copy of an inmate trust fund account statement (or institutional

equivalent) for the six-month period beginning approximately August 2, 2018 through the date

of the petition, February 2, 2019.




                                            ORDER

       IT IS ORDERED that:

              1.      Petitioner Michael D. Stark may have until February 28, 2019, to pay

the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before February 28, 2019, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 6th day of February, 2019.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
